
	

113 HR 4331 IH: To require a 50 percent reduction in the number of limousines in the Federal fleet.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4331
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Barrow of Georgia introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require a 50 percent reduction in the number of limousines in the Federal fleet.
	
	
		1.Reduction in limousines in Federal fleet
			(a)RequirementNotwithstanding any other provision of law and except as provided in subsection (b), for fiscal
			 year 2015 and each fiscal year thereafter, the number of limousines in the
			 Federal fleet shall not exceed 50 percent of the number of limousines in
			 the Federal fleet as of the last day of fiscal year 2014.
			(b)Exception for national securitySubsection (a) shall not apply with respect to any limousine determined by the President to be
			 essential for reasons of national security.
			
